Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Current application is a continuation of U.S. application 16/269,673, which was later issued as U.S. Patent No. 11,149,854.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the current application, claim 8 is canceled, and subsequent claims must be numbered accordingly, that is, the claim following canceled claim 8 should be claim 9. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013-051993 (Webb) in view of US 2011-0027573 (Strock et al). 
As to claim 1, Webb discloses a compressor seal-ring assembly (seal assembly includes 66 and 70; Figures 1-7), comprising: 
a seal comprising a nickel, cobalt or iron-based superalloy (seal assembly includes 66 and 70, and 70 is made of austenitic seal AISI 304 having nickel and iron based alloy; ¶ 0028); 
a counterface positioned for sealing interaction with the seal (of the seal assembly 66 and 70, surface of 66 that contacts 70 defines the counterface); and 
a lubricant coating on the seal, the lubricant coating comprising a CoCrAlY-containing material (lacks disclosure).  
Strock teaches it is known in the art to have CoCrAlY coating to provide lubrication (¶ 0004, 0017-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Webb a CoCrAlY coating on 70, as taught by Strock since the claimed invention is merely a combination of known elements (such as providing CoCrAly coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with extended service life. 
The combination teaches the claimed limitations and thus the inherent property lubrication of the coating CoCrAly.       
	Applicants/inventors do not point, with particularity, to claim language the current invention. 
As to claim 4, in the combination, Strock discloses the lubricant coating with CoCrAlY and hBN (¶ 0017-18) except for a range of between 75 and 98 % wt. of CoCrAlY and 2 and 5 % wt. of hBN. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lubricant coating comprises between 75 and 98 % wt. of CoCrAlY and between 2 and 25 % wt. of hBN since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Having a lubricant coating comprising between 75 and 98 % wt. of CoCrAlY and between 2 and 25 % wt. of hBN would yield the predictable result of lubrication for the intended design.         

As to claim 10, the combination teaches the assembly of claim 1, wherein the counterface is a surface of a rotor, and the seal is mounted between the rotor and an outer shaft on which the rotor is mounted (Figures 2-7 of Webb).  

As to claim 11, the combination teaches the assembly of claim 10, wherein the rotor is a component of a high pressure compressor of a gas turbine engine (Figures 2-7 of Webb; the seal assembly can be employed in any intended environment having relative motion between the two components; see MPEP 2114).    

As to claim 12, Webb discloses a method for improving wear resistance of a compressor seal-ring assembly, comprising: 
positioning a seal comprising a nickel, cobalt or iron- based superalloy for sealing interaction with a counterface, wherein the seal has a lubricant coating comprising a CoCrAlY material (lacks disclosure) (seal assembly includes 66 and 70, and 70 is made of austenitic seal AISI 304 having nickel and iron based alloy; ¶ 0028); and 
moving the counterface relative to the seal to deposit a transfer coating (lacks disclosure) from the lubricant coating on the counterface (of the seal assembly 66 and 70, surface of 66 that contacts 70 defines the counterface.)  
Strock teaches it is known in the art to have CoCrAlY coating to provide lubrication (¶ 0004, 0017-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Webb a CoCrAlY coating on 70, as taught by Srrock since the claimed invention is merely a combination of known elements (such as providing CoCrAly coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with extended service life. 
The combination teaches the claimed limitations and thus the inherent property of CoCrAly. Further, during operation, due the relative motion between the seal (70) and counterface (66), CoCrAly particle from the coating deposits on the counterfcae; the deposited CoCrAly particles defines the transfer coating.         
Applicants/inventors do not point, with particularity, to claim language the current invention.

As to claim 13, the combination teaches the method of claim 12, wherein the transfer coating creates a Co-Co interface between the seal and the counterface (during operation at elevated temperature, when seal and counterface contact with each other, Co of the coating deposit on the counterface; the Co of the coating deposited on the counterface and the Co of the lubricant coating of the seal form Co-Co interface between the seal and the counterface).  

As to claim 14, the combination teaches the assembly of claim 12, wherein the counterface is a surface of a rotor (Figures 2-7 of Webb).  

As to claim 19, Webb discloses the compressor seal-ring assembly of claim 1, wherein the lubricant coating comprises CoCrAlY and hBN (¶ 0017-0018).  

As to claim 20, Webb discloses the method of claim 12, wherein the lubricant coating comprises CoCrAlY and hBN (¶ 0017-0018).  
 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013-051993 (Webb) in view of US 2011-0027573 (Strock et al) and further in view of US 2012-0211944 (Nishimoto et al). 
As to claims 2-3, Nishimoto teaches a sealing system in a turbine environment with a lubrication coating 40 having a thickness in the range of 2 – 7 µm (7.8 x 10-5 to 0.00027 inches) to provide sufficient lubrication (¶ 0054). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Strock a lubricant coating thickness of between 0.001 and 0.006 inches (for claim 2) and 0.003 and 0.005 inches (for claim 3) as taught by Nishimoto since the claimed invention is merely a combination of known method (such as providing lubricant coating thickness in the preferred ranges). One of ordinary skill in the art would have recognized that having a lubricant coating thickness in the preferred range would yield the predictable result of lubrication for the intended design.        .      

Claim(s) 5-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013-051993 (Webb) in view of US 2011-0027573 (Strock et al) and further in view of US 8,082,899 (Kuroda). 
As to claim 5, Kuroda teaches a double layer lubrication coating for a sliding component to improve sliding property (abstract; to improve sliding, Col. 1, L 30). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Strock an additional layer of lubricant coating on the counterface as taught by Kuroda since the claimed invention is merely a combination of known elements (such as having double lubricant coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing and relative motion between the contacting surfaces.       

As to claim 6, the combination teaches the assembly of claim 5, wherein the additional lubricant coating comprises hBN (since the combination teaches multiple layers of coating of the same material, the addition lubricant coating comprises hBN.)  

As to claim 15, Kuroda teaches a double layer lubrication coating for a sliding component to improve sliding property (abstract; to improve sliding, Col. 1, L 30). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Strock an additional layer of lubricant coating on the counterface  as taught by Kuroda since the claimed invention is merely a combination of known elements (such as having double lubricant coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing and relative motion between the contacting surfaces.       

As to claim 16, Strock discloses the method of claim 15, wherein the additional lubricant coating comprises hBN (¶ 0017-18 of Strock).    

Claim(s) 7-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013-051993 (Webb) in view of US 2011-0027573 (Strock et al) and US 8,082,899 (Kuroda), and further in view of US 2012-0211944 (Nishimoto et al). 
As to claims 7, Nishimoto teaches a sealing system in a turbine environment with a lubrication coating 40 having a thickness in the range of 2 – 7 µm (7.8 x 10-5 to 0.00027 inches) to provide sufficient lubrication (¶ 0054). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the additional lubricant coating a lubricant coating thickness of between 0.0001 and 0.002 inches as taught by Nishimoto since the claimed invention is merely a combination of known method (such as providing lubricant coating thickness in the preferred ranges). One of ordinary skill in the art would have recognized that having a lubricant coating thickness in the preferred range would yield the predictable result of lubrication for the intended design.       
 
As to claim 8, Nishimoto teaches a sealing system in a turbine environment with a paste lubricant (¶ 0055) to provide sufficient lubrication. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Strock a paste lubricant as taught by Nishimoto since the claimed invention is merely a combination of known method (such as providing paste lubricant). One of ordinary skill in the art would have recognized that having a lubricant coating thickness in the preferred range would yield the predictable result of lubrication for the intended design.   
    
 As to claim 9, the combination teaches the assembly of claim 7, wherein the solid lubricant paste contains < 10% wt. of binder constituents (0018-19).  

As to claim 17, Nishimoto teaches a sealing system in a turbine environment with a paste lubricant (¶ 0055) to provide sufficient lubrication. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Strock a paste as taught by Nishimoto since the claimed invention is merely a combination of known method (such as providing paste lubricant). One of ordinary skill in the art would have recognized that having a lubricant coating thickness in the preferred range would yield the predictable result of lubrication for the intended design.        
As to claims 18, Nishimoto teaches a sealing system in a turbine environment with a lubrication coating 40 having a thickness in the range of 2 – 7 µm (7.8 x 10-5 to 0.00027 inches) to provide sufficient lubrication (¶ 0054). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the additional lubricant coating a lubricant coating thickness of between 0.005 and 0.001 inches as taught by Nishimoto since the claimed invention is merely a combination of known method (such as providing lubricant coating thickness in the preferred ranges). One of ordinary skill in the art would have recognized that having a lubricant coating thickness in the preferred range would yield the predictable result of lubrication for the intended design.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-20 of U.S. Patent No.11,149,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of current application is directed to a superalloy seal 40, counterface 36, and CoCrAlY lubricant coating with hBN, whereas the subject matter of the issued patent application is directed to a superalloy seal 40, counterface 36, and lubricant coating with CoCrAlY and hBN. 
Generally, a continuation application will have claims directed to different aspects of what is set forth in the original descriptions and drawings. 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675